Order entered November 4, 2016




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-16-00785-CV

                              JIMMY HOUSTON, Appellant

                                            V.

                            CITIMORTGAGE INC., Appellee

                      On Appeal from the County Court at Law No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. CC-16-02798-E

                                         ORDER
        Before the Court is appellee’s November 1, 2016 motion requesting substitution of

counsel. We GRANT the motion and DIRECT the Clerk of this Court to remove Mark D.

Hopkins and Shelly L. Hopkins with the law firm of Hopkins Law, PLLC as counsel for appellee

and add Michael J. McKleroy, Jr., C. Charles Townsend, and Ginny E. Webb of Akerman LLP

in their place.


                                                   /s/   CRAIG STODDART
                                                         JUSTICE